DETIAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species 6 (fig.6)(Claims 25-27) in the reply filed on April 7th 2022 is acknowledged. Claims 1-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Species 1-5 and 7-10, there being no allowable generic or linking claim. 
The restriction is deemed proper and therefore made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7th 2022 and June 1st 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims status:
Claims 1-27 are pending.
Claims 1-24 are withdrawn from further consideration.
Claims 25-27 are being examined as follow:


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “102” has been used to designate both “laser beam” Page 14 line 13 and “fluid jet” in page 22 line 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25: 
The limitation “the point of incidence” in line 6, is insufficient antecedent basis for this limitation in the claim.
The limitation “…measuring (1003) a z-position of the point of incidence (108) of the pressurized fluid jet (104) on the workpiece (101)…” is indefinite. It is very confusing to the Examiner and unclear how “z-position” is interpreted in the limitation,  because any position required at least two axis to be definite. Since such “z-position” is such only a position, furthermore, such position also referring a “point of incidence”, “pressurized fluid jet” and “on the workpiece” too, it further complicate how to interpret such position. Clarification is required. 
The limitation “…measuring (1003) a z-position of the point of incidence (108) of the pressurized fluid jet (104) on the workpiece (101)…” is indefinite, it is unclear what is measured in the “z-position”. Clarification is required.
In claim 26: 
The limitation “laser pulse (200)” in line 3, is insufficient antecedent basis for this limitation in the claim.
The limitation “…the x-y-z position set for that laser pulse…” is insufficient antecedent basis for this limitation in the claim.
In claim 27: 
The limitation “the surface (109) of the workpiece” in line 2, is insufficient antecedent basis for this limitation in the claim.
The limitation “…setting individually the energy of each laser pulse (200) …” is indefinite, because it is unclear where are the laser pulses come from, does them come from the same laser beam cited in claim 25 or there is another laser beam? Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al (US5698120) in view of HOSSEINI (US20150121960A1).
Regarding claim 25, Kurosawa (fig.9) discloses method (refer to fig.9) for  shaping of a workpiece (W, fig.9) by material ablation with a laser beam (laser 2a, fig.9), the method (refer to fig.9) comprising 
providing a pressurized fluid jet (refer to driving nozzle 13a and work gas adjustment device 34, fig.9, therefore nozzle 13a is where the pressurized work gas shot out) onto the workpiece (W, fig.9) and coupling the laser beam (laser 2a, fig.9) into the fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9) towards the workpiece (W, fig.9), 
setting a position (refer the location of the Workpiece located in fig.9) of the workpiece (W, fig.9) relative to the fluid jet (driving nozzle 13a and work gas adjustment device 34, fig.9), 
measuring (refer to photodetector 7, fig.9) a z-position (refer to the direction of the photodetector 7 detecting in fig.9) of the point of incidence (refer to the surface point that laser 2a is machining in fig.9) of the pressurized fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9) on the workpiece (W, fig.9).

    PNG
    media_image1.png
    560
    471
    media_image1.png
    Greyscale

Kurosawa does not explicitly disclose 3D shaping of the workpiece and an x-y-z-position.
HOSSEINI discloses a method and apparatus for laser machining (refer to the title) comprises: 3D shaping of the workpiece and an x-y-z position of the workpiece (refer to fig. 20 and paragraph 0116 cited: “…FIG. 20 represents an example of a laser machining system 70 capable of forming filaments in the glass substrate of HDD platters or sheets. It includes an ultrafast laser 72 capable of supplying a train of burst-mode pulses, preferably with a pulse width less than 100 picoseconds, equipped with a suitable collection of beam steering optics, such that the laser beam can be delivered to a multi-axis rotation and translation stage including: a rotational stage in the XY plane (theta, .theta.), a 3D XYZ translational stage, and an axis for tipping the beam or the part relative to the X axis (gamma, .gamma.) in a coordinated control architecture. In the example embodiment shown, the beam is manipulated by conditioning optic 74 (e.g. a positive or negative lens or combination of lenses capable of delivering a weakly focused spot that can be further conditioned or manipulated), beam sampling mirror 76, power meter 78, X-Y scanner 80, final focusing lens 82, and servo-controlled stage 84 for positioning workpiece 86, for example a diamond …”).

    PNG
    media_image2.png
    443
    511
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kurosawa’s method with 3D shaping of the workpiece and an x-y-z-position of the workpiece, as taught by HOSSEINI, in order to minimize the need for polishing, speeds up production, and realizes great reductions in the quantity of lost material from the cutting process (refer to the abstract).

Regarding claim 26, the modification of Kurosawa (fig.9) and HOSSEINI discloses substantially all features set forth in claim 25, Kurosawa (fig.9) further discloses method (refer to fig.9)  according to claim 25, comprising coupling the laser beam (laser 2a, fig.9) pulsed (refer to the purpose of laser oscillator 1, fig.9) into the fluid jet (refer to driving nozzle 13a and work gas adjustment device 34, fig.9, therefore nozzle 13a is where the pressurized work gas shot out), setting the x-y-z-position (refer the location of the Workpiece located in fig.9) of the workpiece (W, fig.9) for the laser (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ), measuring the z-position  of the point of incidence (refer to the point that laser 2a is machining in fig.9) of the fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9), and adjusting the energy of the laser (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ) based on the position set (refer the location of the laser machining point in fig.9) for that laser pulse (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ) and the a z-position of the point of incidence (refer to the point that laser 2a is machining in fig.9) of the pressurized fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9) on the workpiece (W, fig.9).
 Kurosawa (fig.9) or HOSSEINI does not disclose the laser beam pulsed and a plurality of laser pulse; measuring before each laser pulse (200), and adjusting individually the energy of each laser pulse (200).
another embodiment of Kurosawa (fig. 17) discloses plurality of laser (refer to ST3-6 one laser pulse, ST7-10 another laser pulse in fig. 17); measuring before each laser (refer to ST1-2 in fig.17), and adjusting individually the energy of each laser (refer to ST4 and 6; ST8 and 10 in fig.17).

    PNG
    media_image3.png
    697
    497
    media_image3.png
    Greyscale

Yet another embodiment of Kurosawa (fig.24) discloses a laser oscillator that pulses for laser beam (refer to Col 1 line 44-47 cited: “…laser light 2 in the form of horizontal oscillating pulses from the laser oscillator 1 is diverted vertically to the workpiece W by the reflecting layer 4a of the mirror 4 for reflecting the laser light 2…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurosawa fig.9 method with fig.17 of plurality of laser pulse; measuring before each laser pulse, and adjusting individually the energy of each laser pulse, in order to provide the capability to execute and manage two different lasering process for automated machining and system operation (refer to Col 16, line 23-25 cited: “…enabling laser hardening and laser cladding execution and management for automated machining and automated system operation…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Kurosawa fig.9’s laser oscillator with fig.24 pulse laser oscillator, in order to take advantage of known conventional laser machining system (refer to Col 1 line 22-25 cited: “…FIG. 24 is a block diagram showing the configuration of a conventional laser machining system incorporating such a light detection means…”).

Regarding claim 27, the modification of Kurosawa (fig.9) and HOSSEINI discloses substantially all features set forth in claim 25, Kurosawa (fig.9) further discloses method (refer to fig.9)  according to claim 25, comprising coupling the laser beam (laser 2a, fig.9) pulsed (refer to the purpose of laser oscillator 1, fig.9) into the fluid jet (refer to driving nozzle 13a and work gas adjustment device 34, fig.9, therefore nozzle 13a is where the pressurized work gas shot out), setting the x-y-z-position (refer the location of the Workpiece located in fig.9) of the workpiece (W, fig.9) for the laser pulse (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ), measuring the z-position  of the point of incidence (refer to the point that laser 2a is machining in fig.9) of the fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9), and adjusting the energy of the laser pulse (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ) based on the x-y-z position set (refer the location of the laser machining point in fig.9) for that laser pulse (laser 2a, fig.9 and refer to the purpose of laser oscillator 1, fig.9 ) and the a z-position of the point of incidence (refer to the point that laser 2a is machining in fig.9) of the pressurized fluid jet (refer to nozzle 13a where the pressurized work gas shot out in fig.9) on the workpiece (W, fig.9).
Kurosawa (fig.9) or HOSSEINI does not disclose the laser beam pulsed and plurality of laser pulse; measuring the z-position  of a plurality of points of incidence of the fluid jet before each laser pulse (200), and adjusting individually the energy of each laser pulse (200).
However, another embodiment of Kurosawa (fig. 17) discloses plurality of laser pulse (refer to ST3-6 one laser pulse, ST7-10 another laser pulse in fig. 17); measuring before each laser pulse (refer to ST1-2 in fig.17), and adjusting individually the energy of each laser pulse (refer to ST4 and 6; ST8 and 10 in fig.17).
Yet another embodiment of Kurosawa (fig.24) discloses a laser oscillator that pulses for laser beam (refer to Col 1 line 44-47 cited: “…laser light 2 in the form of horizontal oscillating pulses from the laser oscillator 1 is diverted vertically to the workpiece W by the reflecting layer 4a of the mirror 4 for reflecting the laser light 2…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurosawa fig.9 method with fig.17 of plurality of laser pulse; measuring before each laser pulse, and adjusting individually the energy of each laser pulse, in order to provide the capability to execute and manage two different lasering process for automated machining and system operation (refer to Col 16, line 23-25 cited: “…enabling laser hardening and laser cladding execution and management for automated machining and automated system operation…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Kurosawa fig.9’s laser oscillator with fig.24 pulse laser oscillator, in order to take advantage of known conventional laser machining system (refer to Col 1 line 22-25 cited: “…FIG. 24 is a block diagram showing the configuration of a conventional laser machining system incorporating such a light detection means…”).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Kurosawa’s method with multiple reading, for that is well-known to a person skilled in the art that multiple reading would provide a more accurate overall reading and a better represented reading.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BOGUSLAVSKY (US20150255248A1) discloses a method, apparatus, systems and software for ion-milling.
HOUBERTZ (US20210162540A1) discloses a device and method for laser machining of bodies or surfaces.
DALLAROSE (US20160228988A1) discloses a laser processing system for dithering.
Washizuka (US5541416A) discloses a method and apparatus of inspection for laser machining system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        May 14, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761